Caton, C. J. This certainly looks very much like an appeal for delay only. The complaint is, that the court refused to continue the cause and rule the complainant to file a replication to the answers. The complainant certainly knew best whether he wished to traverse the facts stated in the answers, and it was not for the court to dictate to him what course he should pursue in that regard. He chose to set the cause for hearing without replying to the answers. The reason assigned for the continuance was because the case was so complicated. We have been quite unable to find anything so complicated as to render it difficult for the court to comprehend it during one term. The only real ground which could have been urged for the continuance, was, that the defendant, not having been served with process, entered his appearance at the same term. In that case the defendant could not have been compelled to answer at the same term; but having answered, we think he thereby waived his right to a continuance, especially as the complainant was willing to take that answer as true, and go to hearing upon it without replication. The court decided properly, and the decree must be affirmed. Decree affirmed..